 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO CRUZ TRUJILLO,                           No. 2:18-cv-0193 KJM KJN P
12                         Plaintiff,                    [Ninth Cir. Case No. 20-15101]
13               v.                                      ORDER
14    M. CHAPPUIS, Correctional Counselor,
15                         Defendants.
16

17             Plaintiff is a state prisoner who sought relief pursuant to 42 U.S.C. § 1983. In accordance

18   with the “referral notice” filed in this action on January 27, 2020, the court finds as follows.

19   Plaintiff’s in forma pauperis status was revoked on August 5, 2019. (ECF No. 54.)

20   Subsequently, plaintiff failed to pay the court’s filing fee in full. Therefore, the undersigned finds

21   that plaintiff’s appeal of the dismissal of this action is not taken in good faith. 28 U.S.C.

22   § 1915(a)(3).

23   Dated: January 28, 2020

24

25

26
27   /truj0193app.ngf


28
                                                         1
